Title: From James Madison to Richard Cutts, 27 March 1824
From: Madison, James
To: Cutts, Richard


        
          Dear Sir
          Montpellier Mar. 27. 1824
        
        I have recd. yours of the 22. referring to my note to the Bank which becomes due early in May. The entire failure of my Wheat, and partial one of my Tobacco Crop last year, after like failures in preceding years with other disappointments have obliged me to apply thro’ Mr. Graham for a further indulgence from the Bank of six months, which I hope may not be refused. But if it should not, I must not forget that at the end of that period, another instalment will be added to the demand. When the postponement was granted in Novr. last, I paid in interest $130 53/100 wch. included an advance for six months; and I have intimated to Mr. Graham that in case of the further postponement applied for, I am willing to do the same for the six months to come, if thought proper.
        
        It gives us much pleasure to learn that Mrs. Cs. health is improving. We hope she will not lose a moment after that & the weather will permit, in taking the healing benefit of our Mountain atmosphere. Mrs. M. joins in affectionate regards to both of you.
        
          James Madison
        
      